      Case 1:18-cv-00068 Document 527 Filed on 11/20/20 in TXSD Page 1 of 8




                       UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                           BROWNSVILLE DIVISION


STATE OF TEXAS, et al.,

Plaintiffs,

v.                                         Case No. 18-cv-00068

UNITED STATES OF AMERICA, et al.,

Defendants,

and

KARLA PEREZ, et al.,

Defendant-Intervenors.


                            FEDERAL DEFENDANTS’ RESPONSE
                             TO DEFENDANT-INTERVENORS’
                         CROSS MOTION FOR SUMMARY JUDGMENT
     Case 1:18-cv-00068 Document 527 Filed on 11/20/20 in TXSD Page 2 of 8




                                           TABLE OF CONTENTS

INTRODUCTION ....................................................................................................1
         1.       The Wolf Memo does not modify the Court’s prior findings of
                  standing ................................................................................................1

         2.       This case presents an Article III controversy ......................................2

CONCLUSION ........................................................................................................5




                                                            i
     Case 1:18-cv-00068 Document 527 Filed on 11/20/20 in TXSD Page 3 of 8




                                        INTRODUCTION

       Defendant-Intervenors move for summary judgment in their favor on the grounds that

“Plaintiffs have failed to carry their burden to show that they have standing and that this case

continues to present an Article III controversy.” ECF Dkt. 504, Defendant-Intervenors’ Motion

for Summary Judgment, at 3. Defendant-Intervenors do not appear to seek summary judgment

with respects to the merits of DACA. Id. In their brief, Defendant-Intervenors reiterate their prior

arguments that the State Plaintiffs lack standing, argue that standing is harder to establish given

the Wolf Memorandum, and argue that there is “no actual case or controversy within the

meaning of Article III of the Constitution here,” because Plaintiffs and Federal Defendants

“desire precisely the same result,” and because Federal Defendants are no longer implementing

the same DACA policy that Plaintiffs challenge in their Complaint. Id. at 33; id. at 34 (“Federal

Defendants have . . . abandoned 2012 DACA,” and “are no longer enforcing the 2012 DACA

policy”). We respond to these arguments below.

I.     The Wolf Memo does not modify the Court’s prior findings of standing

       As we have explained in prior briefing, the Federal Defendants agree that Plaintiffs likely

lack standing, but recognize that the Court has ruled otherwise on grounds that are unaffected by

the Acting Secretary’s changes to the 2012 DACA policy. See ECF Dkt. 501, Federal

Defendants Response to Plaintiffs’ Motion for Summary Judgement, at 13 n.8.1 The Wolf Memo




1
  Federal Defendants note for the Court that on November 14, 2020, another district court ruled
that Chad Wolf was not lawfully serving as Acting Secretary of Homeland Security when he issued
the Wolf Memo, and that the Wolf Memo was therefore not an exercise of legal authority. See
[Supplemental Appendix,] Batalla Vidal v. Wolf, Civ. No. 16-4756 (E.D.N.Y.) (Garaufis, J.), State
of New York v. Trump, Civ. No. 17-5228 (E.D.N.Y.) (Garaufis, J.), Dkt. No. 342 at 17, 31. That
court has not yet entered a remedial order, but has ordered briefing on an appropriate remedy to
be completed by December 1, 2020. If this Court believes this appointment issue is relevant to
standing, the government can provide supplemental briefing addressing it.

                                                 1
      Case 1:18-cv-00068 Document 527 Filed on 11/20/20 in TXSD Page 4 of 8




altered the DACA policy in certain limited ways: it eliminated first-time DACA grants in a

manner that effectively maintained the status quo that existed after court injunctions had limited

the prior DACA rescission; it precluded grants of advance parole absent exceptional

circumstances; and it reduced the length of future DACA grants to one year. We do not think

these changes substantially impact this Court’s prior standing analysis under the parens patriae

doctrine or based on the increase in social-services costs, see Texas v. United States (Texas II),

328 F. Supp. 3d 662, 694-705 (S.D. Tex. 2018), although we reiterate that the United States

disagrees with that analysis. See ECF Dkt. 501 at 13 n.8.

II.    This case presents an Article III controversy

       The Court has already determined that this case presents a justiciable controversy. The

Court held that, even when the Federal Defendants were arguing that DACA was illegal, the

Defendant-Intervenors “surely fill [the] role” of “amici curiae prepared to defend with vigor” the

legal issues in this case. Texas II, 328 F. Supp. 3d at 689-90 (citing United States v. Windsor, 570

U.S. 744, 760 (2013)). The Wolf Memorandum does not alter that conclusion or the reasoning

that led to it, nor does the position of the United States—that the Wolf Memo is an appropriate

placeholder while the United States considers next steps on DACA, as the Supreme Court

envisioned.

       The Government’s intent to administer the challenged policy continues to provide

sufficient adverseness to maintain jurisdiction over the suit. Texas II, 328 F. Supp. 3d at 688-89

(citing Windsor, 570 U.S. at 759). Plaintiffs challenge the 2012 DACA policy and, while the

Wolf Memo made changes to that policy, it also made clear that the Government intends to

continue to implement the 2012 DACA policy in the future, to the alleged detriment of the

Plaintiff States. As this Court reasoned previously, “this case presents an Article III controversy

between adverse parties under Windsor.” Id. at 689; see Wolf Memo at 7 (“Accordingly,
                                                 2
     Case 1:18-cv-00068 Document 527 Filed on 11/20/20 in TXSD Page 5 of 8




effective immediately, DHS shall: . . . Adjudicate all pending and future properly submitted

DACA renewal requests.”). Defendant-Intervenors’ claim that there is no longer a controversy

here because Federal Defendants have “abandoned 2012 DACA,” and “no longer intend to

enforce the challenged [DACA] policy,” ECF Dkt. 504 at 34, is incorrect.

       The Court should also reject Defendant-Intervenors’ claim that, even if there is a

controversy, it is “ambiguous whether this case presents the requisite adverseness,” and so

“prudential considerations favor dismissal for lack of an actual case or controversy.” ECF Dkt.

504 at 36. At present, and following years of litigation, Federal Defendants continue to maintain

DACA. See ECF Dkt. 504-2. The Wolf and Edlow Memos directly contradict the relief

Plaintiffs’ seek and, together with the legal arguments submitted by the Defendant-Intervenors,

provides the “concrete adverseness which sharpens the presentation of issues” for this Court. See

ECF No. 486 at 47 (“Plaintiff States respectfully request that the Court declare DACA unlawful

and prevent Federal Defendants from issuing any new DACA permits or renewing any existing

DACA permits . . .”).

       Finally, Defendant-Intervenors overstate the nature of the Wolf Memo and its effect on

DACA policy. While the Wolf Memo alters 2012 DACA in certain ways, it does not discard it.

See ECF Dkt. 504 at 13-15, 34. Rather, the Wolf Memo lays out the ways in which DHS has

modified how it administers the 2012 DACA policy for a period of time to maintain the core of

DACA for existing DACA recipients—those whom the Supreme Court recognized as potentially

having protected reliance interests—while the Acting Secretary considers “whether the DACA

policy should be maintained, rescinded, or modified.” Wolf Mem. at 7. The Edlow Memo further

makes clear that “USCIS shall continue to adjudicate all pending DACA renewal requests and

renewal requests received after the Wolf Memorandum, as well as certain initial requests as



                                                3
     Case 1:18-cv-00068 Document 527 Filed on 11/20/20 in TXSD Page 6 of 8




discussed above, under the general adjudicative guidelines in place for DACA.” ECF Dkt. 504-2

at 26 (emphasis added).

       And while the Wolf Memorandum modifies DACA in certain respects, that itself is an

application of a critical aspect of the original Napolitano Memorandum: namely, that any policy

like DACA is, by its nature, always subject to change. See Wolf Mem. 7 (“Nothing in the

Napolitano Memo purports to preclude me from exercising my enforcement discretion to make

these changes on an interim basis while I consider whether to make more substantial changes on

a permanent basis.”). The Wolf Memo does not attempt or purport to constitute the agency’s

final assessment of the costs and benefits of DACA, and instead expressly operates to maintain a

modified DACA policy, pending further assessment by DHS, as contemplated by the Supreme

Court. See Regents, 140 S. Ct. at 1916 (“[t]he appropriate recourse is . . . to remand to DHS so

that it may consider the problem anew”).

       The Wolf Memo therefore, even as a new agency action, does not fully replace the

existing DACA policy such that Plaintiffs no longer have standing to challenge the alleged harms

arising out of DACA as it has been maintained since 2012. Rather, the Wolf Memo is a new

decision implementing DACA, and the modifications that the Wolf Memo implements are

justified by the 2012 record and the 2012 DACA memo issued by Secretary Napolitano. See

Natl. Ass’n of Reversionary Prop. Owners v. Surface Transp. Bd., 158 F.3d 135, 141 (D.C. Cir.

1998) (a later agency action reopens a prior decision for court review under the “reopener rule”

when the “later proceeding explicitly or implicitly shows that the agency actually reconsidered

the rule”); cf. Regents, 140 S. Ct. at 1908 (noting that “the Nielsen Memorandum was by its own

terms not a new rule implementing a new policy” and considering it according to those terms).




                                                4
     Case 1:18-cv-00068 Document 527 Filed on 11/20/20 in TXSD Page 7 of 8




Any final decision about the future of the 2012 DACA policy will be undertaken in a different

administrative action.

                                       CONCLUSION

       For the reasons expressed in Federal Defendants’ response to Plaintiffs’ Motion for

Summary Judgement (ECF Dkt. 501), and for the foregoing reasons, the Court should permit DHS

to continue its policy deliberations regarding the future of DACA as envisioned by the Supreme

Court in Regents.



Dated: November 20, 2020                           Respectfully submitted,
JEFFREY BOSSERT CLARK                              /s/ James J. Walker
Acting Assistant Attorney General                  JAMES J. WALKER
Civil Division                                     Trial Attorney
                                                   U.S. Department of Justice
AUGUST E. FLENTJE                                  Civil Division
Special Counsel                                    Office of Immigration Litigation
Civil Division                                     District Court Section
                                                   P.O. Box 868, Ben Franklin Station
WILLIAM C. PEACHEY                                 Washington, D.C. 20044
Director, Office of Immigration Litigation         Phone: (202) 532-4468
District Court Section                             Fax: (202) 305-7000
                                                   Email: james.walker3@usdoj.gov
JEFFREY S. ROBINS
Attorney-in-Charge
Deputy Director                                    Attorneys for Federal Defendants




                                               5
     Case 1:18-cv-00068 Document 527 Filed on 11/20/20 in TXSD Page 8 of 8




                               CERTIFICATE OF SERVICE


       I certify that on November 20, 2020, this document was electronically filed with the Clerk

of the Court using the CM/ECF system, which will send notification of such filing to all counsel

of record.

                                                    /s/ James J. Walker
                                                    JAMES J. WALKER




                                               1
